 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                   UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                             FRESNO DIVISION
12
13
     MELINDA J. BALL,                                 )   CIVIL NO. 1:19-cv-00642-SKO
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15                                                    )   REMAND PURSUANT TO SENTENCE
          v.
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                     )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                 )
17                                                    )
          Defendant.                                  )
18                                                    )
                                                      )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision. The parties further request that the Court
27   direct the Clerk of the Court to enter a final judgment in favor of Plaintiff, and against
28   Defendant, reversing the final decision of the Commissioner.

                                           STIPULATION TO REMAND
 1           This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 2   Social Security Act, 42 U.S.C. 405(g).
 3
 4
             Respectfully submitted this 5th day of December 2019.
 5
 6
 7                                                /s/ Jared Walker*
                                                  JARED T. WALKER
 8                                                Attorney for Plaintiff
                                                  *Authorized by email on Dec. 4, 2019
 9
10                                                MCGREGOR W. SCOTT
                                                  United States Attorney
11                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
12
                                                  Social Security Administration
13
                                           By:    /s/ Ellinor R. Coder
14                                                ELLINOR R. CODER
15                                                Special Assistant United States Attorney

16                                                Attorneys for Defendant
17
18                                                ORDER

19           Based upon the parties’ above stipulation, (Doc. 13), for good cause shown,
20           IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
21
     Commissioner of Social Security for further proceedings consistent with the terms of the
22
     stipulation.
23
24           The Clerk is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff Melinda J.

25   Ball and against Defendant Andrew Saul, Commissioner of Social Security; and (2)
26
     administratively close the file.
27
28


                                         STIPULATION TO REMAND
 1
     IT IS SO ORDERED.
 2
 3   Dated:   December 6, 2019                      /s/   Sheila K. Oberto   .
                                            UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 STIPULATION TO REMAND
